U.S. Department of Justice

United States Attorney
Eastern District of New York

 

 

610 Federal Plaza
F. #2019R00608 Central Islip, New York 11722

June 20, 2019

By Hand

The Honorable Anne Y. Shields
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. John Doe

Criminal Docket No. 19-MJ-320 (AYS)

Dear Judge Shields:

The government respectfully moves for an order unsealing the above-
captioned matter in its entirety.

Respectfully submitted,

RICHARD P. DONOGHUE
Uni tates Attorney

By:
Catherine M. Mirabile
Assistant U.S. Attorney
(631) 715-7850

Enclosure

ec: Clerk of Court (by ECF)
Tracey Gaffey, Esq. (by ECF)
